Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see remarks, filed 10/26/2021, with respect to claims 1, 2, and 7 have been fully considered and are persuasive.  The rejection of claims 1-8 have been withdrawn. 
Applicant's arguments filed 10/26/2021 for new claims 9 and 10 have been fully considered but they are not persuasive. See the rejection of new claim 9 below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim U.S. Patent 8,994,412.

With regards to claim 9. Kim teaches an output driving circuit (as shown in Kim figure 5) comprising: 
a gate control logic (300) configured to receive a pad voltage (PAD) and a first power supply voltage (VDD applied to NG2) and generate a feedback voltage (NG3); and 
(20) including a first NMOS transistor receiving the feedback voltage (NM3 receives NG3), a second NMOS transistor receiving the first power supply voltage (NM2 receives VDD) and a third NMOS transistor receiving a control signal voltage (NM1 receives NG1), the first to third NMOS transistors being electrically coupled between a pad and a ground node, in series (NM1, NM2, and NM3 in series and connected between PAD and Ground).

    PNG
    media_image1.png
    694
    454
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-8 are allowed.

With regards to claim 1. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a pull-down driver including a first 

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 10. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “a first PMOS transistor including a gate receiving the first power supply voltage, a source electrically coupled to the pad, and a drain electrically coupled to an output node of the gate control logic; a second PMOS transistor including a gate receiving the pad voltage, a source electrically coupled to the output node, and a drain; and a third PMOS transistor including a gate receiving an inverted enable signal, a source electrically coupled to the drain of the second PMOS transistor, and a drain electrically coupled to a first power supply node”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang U.S. Pub 2010/0141324 – Driving a PAD with over voltage protection
Yu U.S. Patent 8,610,488 – Open-drain driver with three transistors in series

Chen U.S. Pub 2016/0372918 – Open-drain driver with ESD protection
O’Donnell U.S. Pub 2006/0255852 – Open-drain driver with three transistors in series
Hsu U.S. Patent 9,419,615 – Driving circuit with bias control
Du U.S. Pub 2010/0176848 – Driving circuit with bias control
Bhattacharya U.S. Pub 2010/0271118 – Open-drain driver with gate network 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KURTIS R BAHR/Examiner, Art Unit 2844